DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5-7 and 13 are objected to because of the following informalities which require appropriate correction:
In claim 1 line 15: “therein” should be replaced with “wherein”.
In claim 3 line 2: “trimmable tension bands” should be amended to recite “tension bands”.
In claim 5 line 4: “to be slid” should be replaced with “to slide”.
In claim 6, line 2 should be amended to recite: “…sleeve end  are comprised in a flap, and the limb positioning sleeve is formed…”.
	In claim 7 line 2: “the positioning sleeve” should be “the limb positioning sleeve”.
	In claim 14, line 5 should be amended to recite: “…the body length …”.
In claim 14 lines 7, 9 and 12 (3 separate corrections needed): “trimmable tension bands” should be amended to recite “tension bands”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creighton (US 20100312160) in view of Stewart, III et al (US 2006/0122547).
With respect to claim 1, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 
a body (central region of the panel of the garment generally between numerals 1601 and 1602; figure 16) dimensioned to wrap at least partially around a limb of a subject (the body portion of the garment in fig 16 is expected to wrap around a limb like the body 5300 shown at least wrapped around limb in figure 3a), wherein the body is defined by a first body end (identified in the annotated fig 16 below) and a second body end (identified in the annotated fig 16 below) with a body length defined therebetween (identified in the annotated fig 16 below) and a body width that is perpendicular to the body length (identified in the annotated fig 16 below);
a plurality of tension bands located along the body length and extending outwardly from the body width (identified in the annotated fig 16 below; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]); and 
a plurality of fasteners positioned on the plurality of tension bands for attachment of the plurality of tension bands onto the body or one or more of the plurality of tension bands (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
ANNOTATED FIG 16 of Creighton (US 20100312160)

    PNG
    media_image1.png
    461
    808
    media_image1.png
    Greyscale

Creighton does not, however, disclose a limb positioning sleeve having a first sleeve end and a second sleeve end, each of the first sleeve end and the second sleeve end being affixed to the body or one or more of the plurality of tension bands, wherein the first sleeve end is affixed to the body or one or more of the plurality of tension bands at a first position along the body length and the second sleeve end is affixed to the body or one or more of the plurality of tension bands at a second position along the body length, therein the first position and the second position are at different positions along the body length, and wherein the limb positioning sleeve is adapted to hold the body in position on the limb of the subject apart from attachment of the plurality of tension bands onto the body or one or more of the plurality of tension bands.
Stewart teaches a compression garment (belt device 1; the device applies pressure to an area of a person as described in claim 1 and thus is interpreted as being a “compression” garment), comprising:
a body (material 30; fig 1) dimensioned to wrap at least partially around a limb of a subject (material 30 is configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; material 30 has length and width dimensions as shown in fig 1 and thus is interpreted as being capable of extending lengthwise along/around a user’s waist or other limb/area of the body), wherein the body is defined by a first body end and a second body end with a body length defined therebetween (as identified in the annotated fig 1 below), and a body width that is perpendicular to the body length (as identified in the annotated fig 1 below);
a plurality of tension bands (elastic straps 4 and 5) located along the body length (the straps are attached along the sides of the material 30 on its length dimension as shown in fig 1) and extending outwardly from the body width (as shown in fig 1);
a plurality of fasteners positioned on the plurality of tension (strap fastener 10); and
a limb positioning sleeve (portion of belt 1 formed by belt portions 2 and 3; fig 1) having a first sleeve end and a second sleeve end (top and bottom sides of each portion 2,3; identified in the annotated fig 1 below), each of the first sleeve end and the second sleeve end being affixed to the body (attached to the material via panels 7 and 9 as shown in figs 1 and 4), wherein the first sleeve end is affixed to the body at a first position along the body length (attached to material 30 at the top as shown in figs 1 and 4) and the second sleeve end is affixed to the body at a second position along the body length (attached to material 30 at the bottom as shown in figs 1 and 4), wherein the first position and the second position are at different positions along the body length (one is at the top while the other is at the bottom; fig 1 and 4), and wherein the limb positioning sleeve is adapted to hold the body in position on the limb of the subject apart from attachment of the plurality of tension bands onto the body or one or more of the plurality of tension bands (as shown in fig 5, the portions 2 and 3 are attached to one another independently of attachment of the straps 4 and 5 being attached to anything; attachment between portions 2 and 3 creates a body/limb encircling structure as shown in fig 5 and thus is interpreted as being capable of holding material 30 in position on the limb of the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the garment of Creighton to include a limb positioning sleeve, as taught by Stewart, in order to allow a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]). 
ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image2.png
    635
    883
    media_image2.png
    Greyscale

With respect to claim 2, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 1) and Stewart also teaches that the different positions along the body length are measured along the body length relative to the first or second body end (the first sleeve end is attached at a position near the first body end while the second sleeve end is attached at a position near the second body end as shown in the annotated fig 1 above – thus, the attachment positions are measured relative to the first/second body ends). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the different positions along the body length relative to the first or second body end since it is well known and customary in the art to define the location of elements on a device based upon the proximity of the elements to other structural features of the device.
With respect to claim 3, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 2) and Creighton further discloses that the body and the tension bands are comprised of a single contiguous piece of material (the arm piece or leg piece may be made from a single piece of material without the need for individual bands; figure 16; paragraphs [0098], [0151]) or laminate (the spacer fabric is laminated to stretch or compression fabrics or unbroken loop fabric to make a compression garment (including tension bands); figure 6; paragraphs [0069], [0083], [0084]).
With respect to claim 4, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 2) and Creighton further discloses that the compression garment is customizable to be sized to fit a subject by adjusting the adjustable length of the body and/or trimming any of the tension bands to remove excess material when wrapped around the limb of the subject (in a compression garment, the bands can be trimmed: the proper trim level for each level would depend on the patient's corresponding limb measurements for that level and the indicia printed on the garment; the top band can be removed by trimming (removing excess); figure 16; paragraph [0115]).
With respect to claim 5, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 2) and Stewart also teaches that the orientation of the first sleeve end and the second sleeve end of the limb positioning sleeve affixed to the body relative to the body to which it is affixed (orientation shown i.e. in fig 1; see also annotated fig 1 above) creates a tube adapted to be slid over the limb of the subject (the orientation of the elements such as portions 2 and 3 and material 30 of the device provide a configuration that is capable of being formed as a tube capable of sliding over a limb as shown in fig 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have oriented the first/second sleeve ends of the garment of Creighton in view of Steward such that the orientation creates a tube adapted to be slid over the limb of the subject, as taught by Stewart, in order to allow a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 6, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 1) and Stewart also teaches that the first sleeve end and the second sleeve end (identified in the annotated fig 1 above) are comprised in a flap (between the first and second sleeve ends is provided the portion 2 which is configured as a flap as shown in fig 1), and the positioning sleeve is formed between the flap and the body (attachment between the portion 2 and material 30 is necessary to form the belt device 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured the first/second sleeve ends of the garment of Creighton in view of Steward to comprise a flap wherein the positioning sleeve is formed between the flap and the body, as taught by Stewart, in order to provide a belt device that allows a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 7, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 6) and Stewart also teaches that the flap comprises two or more flaps (the device includes portions 2 and 3 which are both configured as flaps as shown in fig 1), and the positioning sleeve is formed between the two or more flaps and the body (attachment between the portions 2 and 3 and material 30 is necessary to form the belt device 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment of Creighton in view of Steward to comprise two or more flaps wherein the positioning sleeve is formed between the flaps and the body, as taught by Stewart, in order to provide a belt device that allows a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 8, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 1) and Stewart also teaches that one or both of the first sleeve end or the second sleeve end is/are affixed to the body by a fastener (elastic belt 2 is removably connected to panel 7, panel 7 is removably connected to panel 8 and panel 8 is removably connected to panel 9 – para [0024]; it is inherent that the panels are removably connected to one another by a fastener; material 30 is releasably fixed by fastener 33 to the panel – para [0030]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a fastener to affix one or both of the first sleeve end or the second sleeve end to the body on the device of Creighton in view of Stewart, in order to permit releasable attachment between the elements so that the device can be customized in size by adding/removing panels as needed to best meet the treatment needs of a given user. 
With respect to claim 9, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 8) and Stewart also teaches that the limb positioning sleeve is attachable and removable from the compression garment body (material 30 is releasably fixed by fastener 33 to the panel – para [0030]; thus the elements forming the sleeve can be detached from the material 30 of the body). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the limb positioning sleeve of Creighton in view of Stewart to be attachable and removable from the body as taught by Stewart, in order to permit releasable attachment between the elements so that the device can be customized in size by adding/removing panels as needed to best meet the treatment needs of a given user. 
With respect to claim 10, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 1) and Creighton also discloses that the compression garment is
formed of a material that has sufficient elasticity to follow the contour of the limb (para [0149]). 
With respect to claim 11, Creighton in view of Stewart discloses a compression garment substantially as claimed (see rejection of claim 1) and Creighton further discloses a method of using the garment including the steps of positioning a limb of a subject in the limb positioning device (the limb of a subject is shown positioned in the device in figures 3a and 4a); applying tension to each of the plurality of tension bands to provide a predetermined level of compression to the limb, and attaching a removable fastener to each of the plurality of tension bands to fasten each band at the predetermined level of compression (the bands may be attached using hook and loop fasteners with the most distal band having a fastener which may be trimmed (removable fasteners are attached); bands have markings thereon which indicate locations for trimming the armpiece to obtain a proper fit to the patient's arm dimensions, which would also result in proper and safe (predetermined) compression levels and gradients when the garment is applied (tension is applied); bands are attached using hook and loop fasteners; paragraph [0098], [0104]). 
With respect to claim 12, Creighton in view of Stewart discloses the method substantially as claimed (see rejection of claim 11) and Creighton further discloses that the subject performs each step of the claimed method without the aid of a clinician or another person (the armpiece is designed in a way that allows the patient to apply the garment to the limb while using only one hand; paragraph [0098]).
With respect to claim 13, Creighton in view of Stewart discloses a compression garment substantially as claimed (see rejection of claim 1) and Creighton further discloses a method of using the garment including the steps of positioning a limb of a subject in the device (the limb of a subject is shown positioned in the device in figures 3a and 4a); applying tension to each of the plurality of tension bands to provide a predetermined level of compression to the limb, and wherein the garment does not provide compression until tension is applied to the bands (the bands have markings thereon which indicate locations for trimming the armpiece to obtain a proper fit to the patient's arm dimensions, which would also result in proper and safe (predetermined) compression levels and gradients when the garment is applied which, inherently, discloses that compression results from application of tension to the bands; see paragraph [0098], [0104]). 
With respect to claim 14, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 
a body (central region of the panel of the garment generally between numerals 1601 and 1602; figure 16) dimensioned to wrap at least partially around a limb of a subject (the body portion of the garment in fig 16 is expected to wrap around a limb like the body 5300 shown at least wrapped around limb in figure 3a), wherein the body is defined by a first body end (identified in the annotated fig 16 below) and a second body end (identified in the annotated fig 16 below) with a body length defined therebetween (identified in the annotated fig 16 below);
a plurality of tension bands positioned along the length of the body (identified in the annotated fig 16 below; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]); and 
a plurality of fasteners for attachment onto the body or one or more of the plurality of tension bands (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
ANNOTATED FIG 16 of Creighton (US 20100312160)

    PNG
    media_image1.png
    461
    808
    media_image1.png
    Greyscale

Creighton does not, however, disclose a guide sleeve formed between a flap and the body, wherein the flap has a first flap end and a second flap end affixed to the body or one or more of the plurality of tension bands, wherein the first flap end and the second flap end are affixed to the body or one or more of the plurality of tension bands at different positions along the body length between the first body end and the second body end.
Stewart teaches a compression garment (belt device 1; the device applies pressure to an area of a person as described in claim 1 and thus is interpreted as being a “compression” garment), comprising:
a body (material 30; fig 1) dimensioned to wrap at least partially around a limb of a subject (material 30 is configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; material 30 has length and width dimensions as shown in fig 1 and thus is interpreted as being capable of extending lengthwise along/around a user’s waist or other limb/area of the body), wherein the body is defined by a first body end and a second body end with a body length defined therebetween (as identified in the annotated fig 1 below), and a body width that is perpendicular to the body length (as identified in the annotated fig 1 below);
a plurality of tension bands (elastic straps 4 and 5) located along the body length (the straps are attached along the sides of the material 30 on its length dimension as shown in fig 1) and extending outwardly from the body width (as shown in fig 1);
a plurality of fasteners positioned on the plurality of tension (strap fastener 10); and
a sleeve (portion of belt 1 formed by belt portions 2 and 3; fig 1) formed between a flap and the body (portion 2 is configured as a flap as shown in fig 1 and attachment between the portion 2 and material 30 is necessary to form the belt device 1 – thus the sleeve is interpreted as being formed by the connection between the flap portion 2 and the body material 30) wherein the flap (2) has a first flap end and a second flap end (top and bottom sides of each portion 2,3; identified in the 2nd annotated fig 1 below), each of the first flap end and the second flap end being affixed to the body (attached to the material via panels 7 and 9 as shown in figs 1 and 4), wherein the first sleeve end is affixed to the body at different positions along the body length between the first and second body end (the first flap end is attached at the top while the second flap end is attached at the bottom, both attachments being within the dimensions of material 30 along the length direction between the first and second body ends identified in the 2nd annotated fig 1; see fig 1 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the garment of Creighton to include a limb positioning sleeve, as taught by Stewart, in order to allow a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]). 
2nd ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image3.png
    635
    883
    media_image3.png
    Greyscale

With respect to claim 15, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 14) and Stewart also teaches that the different positions along the body length are measured along the body length relative to the first or second body end (the first sleeve end is attached at a position near the first body end while the second sleeve end is attached at a position near the second body end as shown in the annotated fig 1 above – thus, the attachment positions are measured relative to the first/second body ends). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the different positions along the body length relative to the first or second body end since it is well known and customary in the art to define the location of elements on a device based upon the proximity of the elements to other structural features of the device.
With respect to claim 16, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 14) and Stewart also teaches that the first sleeve end and the second sleeve end (identified in the annotated fig 1 above) are comprised in a flap (between the first and second sleeve ends is provided the portion 2 which is configured as a flap as shown in fig 1), and the positioning sleeve is formed between the flap and the body (attachment between the portion 2 and material 30 is necessary to form the belt device 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured the first/second sleeve ends of the garment of Creighton in view of Steward to comprise a flap wherein the positioning sleeve is formed between the flap and the body, as taught by Stewart, in order to provide a belt device that allows a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 17, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 14) and Stewart also teaches that the flap comprises two or more flaps (the device includes portions 2 and 3 which are both configured as flaps as shown in fig 1), and the positioning sleeve is formed between the two or more flaps and the body (attachment between the portions 2 and 3 and material 30 is necessary to form the belt device 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment of Creighton in view of Steward to comprise two or more flaps wherein the positioning sleeve is formed between the flaps and the body, as taught by Stewart, in order to provide a belt device that allows a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 18, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 14) and Stewart also teaches that one or both of the flaps is/are affixed to the body by a fastener (elastic belt 2 is removably connected to panel 7, panel 7 is removably connected to panel 8 and panel 8 is removably connected to panel 9 – para [0024]; it is inherent that the panels are removably connected to one another by a fastener; material 30 is releasably fixed by fastener 33 to the panel – para [0030]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a fastener to affix one or both of the flaps to the body on the device of Creighton in view of Stewart, in order to permit releasable attachment between the elements so that the device can be customized in size by adding/removing panels as needed to best meet the treatment needs of a given user. 
With respect to claim 19, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 18) and Stewart also teaches that the limb positioning sleeve is attachable and removable from the compression garment body (material 30 is releasably fixed by fastener 33 to the panel – para [0030]; thus the elements forming the sleeve can be detached from the material 30 of the body). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the limb positioning sleeve of Creighton in view of Stewart to be attachable and removable from the body as taught by Stewart, in order to permit releasable attachment between the elements so that the device can be customized in size by adding/removing panels as needed to best meet the treatment needs of a given user. 
With respect to claim 20, Creighton in view of Stewart discloses the invention substantially as claimed (see rejection of claim 14) and Creighton also discloses that the compression garment is formed of a material that has sufficient elasticity to follow the contour of the limb (para [0149]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786